DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/1/2022 is acknowledged.
Claims 29, 33, 39, and 40 have been amended.
Claims 1-28 have been previously cancelled.
Claims 29-40 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 33, 34, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US20110317777A1), hereafter Huang, in view of Dai (US20180206290A1)
Regarding claims 29 and 39,
Huang discloses a method (Fig. 4-7, 9, 12) of operating a wireless device, UE, comprising a transceiver configured to provide wireless network communication with a wireless communication network; and a processor coupled with the transceiver, wherein the processor is configured to provide wireless network communication through the transceiver (Fig. 2; paragraphs 41-43, 81) configured to provide communication over a radio interface with a wireless communication network (Fig. 1; paragraph 38, 43) comprising transmitting a random access, RA, preamble of an RA procedure to the wireless communication network using a first uplink carrier (Fig. 5, 200; Fig. 6-7, message 41 RA preamble from UE to eNB).
Huang shows, after transmitting the RA preamble of the RA procedure, receiving a Random Access Response, RAR, of the RA procedure from the wireless communication network, wherein the RAR includes an indication to use a second uplink carrier different than the first uplink carrier and an uplink grant (Fig. 5, 202-204; Fig. 6-7, message 42; Fig. 12, step 130; valid RACCID field added to RAR), and continuing the RA procedure to perform a scheduled uplink transmission with the second uplink carrier based on the uplink grant (paragraphs 60-69; index of CC indicated by RACCID is used for subsequent scheduled transmission).
Huang shows that the RACCID field is included in the MAC subheader and may be provided by various manners (paragraphs 65-70) that it may be but does not expressly show the use of a reserved bit used as a flag bit.  
Dai analogously discloses Random Access Response procedures (Fig. 1) that includes the use of a reserved bit used as a flag bit (Fig. 6a-7, 9-12, 15; paragraph 349; reserved bit “R” in the MAC subheader used a flag bit for indicating further information).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Huang by using a reserved bit as a flag bit, as shown by Dai, thereby enabling indication signaling of the presence of one (or more) RACCID fields added periodically or dynamically to the RAR in Huang.
Regarding claims 33 and 40,
Huang discloses a method (Fig. 4-7, 9, 12) of operating a base station (eNB) comprising a transceiver configured to provide wireless network communication with a wireless terminal; and a processor coupled with the transceiver, wherein the processor is configured to provide wireless network communications through the transceiver (Fig. 3; paragraph 39-40, 44, 81) of a wireless communication network (Fig. 1; paragraph 38, 43) configured to provide communication over a radio interface with UE comprising receiving a random access, RA, preamble of an RA procedure from the wireless device using a first uplink carrier (Fig. 5, 200; Fig. 6-7, message 41 RA preamble from UE to eNB).
Huang further shows, responsive to receiving the RA preamble of the RA procedure, transmitting a Random Access Response, RAR, of the RA procedure to the wireless device, wherein the RAR includes an indication to use a second uplink carrier different than the first uplink carrier and an uplink grant (Fig. 5, 202-204; Fig. 6-7, message 42; Fig. 12, step 130; valid RACCID field added to RAR), and receiving a scheduled uplink transmission with the second uplink carrier in response to the uplink grant (paragraphs 60-69; index of CC indicated by RACCID is used for subsequent scheduled transmission).
Huang shows that the RACCID field is included in the MAC subheader and may be provided by various manners (paragraphs 65-70) that it may be but does not expressly show the use of a reserved bit used as a flag bit.  
Dai analogously discloses Random Access Response procedures (Fig. 1) that includes the use of a reserved bit used as a flag bit (Fig. 6a-7, 9-12, 15; paragraph 349; reserved bit “R” in the MAC subheader used a flag bit for indicating further information).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Huang by using a reserved bit as a flag bit, as shown by Dai, thereby enabling indication signaling of the presence of one (or more) RACCID fields added periodically or dynamically to the RAR in Huang.

Regarding claim 30,
Huang discloses transmitting the RA preamble responsive to providing data for uplink transmission and the scheduled uplink communication includes the data for uplink transmission (paragraph 46-52; RA preamble transmitted by UE for accessing the system to transmit its data to the eNB via scheduled uplink according to the grant contained in the RAR).

Regarding claims 31 and 36,
Huang discloses the RAR includes an identification of the second uplink carrier (via RACCID; paragraph 60-69).

Regarding claim 34,
Huang discloses the indication comprises an indication to continue the RA procedure using the second uplink carrier different than the first uplink carrier (Fig. 12, steps 130-131; paragraphs 60-69; index of CC indicated by RACCID is used for subsequent scheduled transmission).
Regarding claim 38,
Huang discloses transmitting the RAR comprises transmitting the RAR including the indication to use the second uplink carrier responsive to congestion (i.e. load) on the first uplink carrier and/or on the first downlink carrier (paragraph 18, 61-63, 75-80).

3.	Claims 32, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Dai in view of Kwon et al. (US20110249641A1), hereafter Kwon.

Regarding claim 32 and 37,
Huang discloses receiving the RAR comprises receiving the RAR using a first downlink carrier (i.e. PDCCH; paragraph 56) but does not expressly show the RAR includes an identification of a second downlink carrier different than the first downlink carrier.
Kwon discloses an analogous apparatus and method for performing random access in multi-carrier system (Title) in which RAR may include alternate carrier information (Fig. 12, S1155-1180; Fig. 14, S1460-1465) as well as an identification of a second downlink carrier different than the first downlink carrier (Fig. 9, S905; Fig. 10, S1025, S1035; paragraphs 51-55, 63, 75; information includes DL CC for CR).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Huang by providing an identification of a second downlink carrier different than the first downlink carrier in the RAR, as shown by Kwon, thereby efficiently coordinating random access communication in a multi-carrier system.
Regarding claim 35,
Huang discloses the RAR includes an uplink grant and receiving a scheduled uplink communication of the RA procedure from the wireless device based on the uplink grant from the RAR (Fig. 6-7, msg 43; paragraph 52) but does not expressly include an identification for the wireless device.
Kwon discloses an analogous apparatus and method for performing random access in multi-carrier system (Title) in which RAR may include alternate carrier information (Fig. 12, S1155-1180; Fig. 14, S1460-1465) as well as identification for the wireless device (i.e. C-RNTI; paragraph 68, 74-75).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Huang by providing identification for the wireless device in the RAR, as shown by Kwon, thereby efficiently coordinating random access communication in a multi-carrier system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477